NOTICE                          NO. 5-04-0590
 Decision filed 04/05/06. The text of
 this decision may be changed or                     IN THE
 corrected prior to the filing of a
 Petition   for    Rehearing   or   the   APPELLATE COURT OF ILLINOIS
 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________
JAMES E. WILTON, as Special Administrator ) Appeal from the
and Representative of the Estate of       ) Circuit Court of
Bernice Wilton, Deceased,                 ) Madison County.
                                          )
      Plaintiff-Appellee,                 )
                                          )
v.                                        ) No. 03-L-2102
                                          )
ILLINI MANORS, INC., d/b/a JERSEYVILLE )
MANOR,                                    ) Honorable
                                          ) A. A. Matoesian,
      Defendant-Appellant.                ) Judge, presiding.
________________________________________________________________________

            PRESIDING JUSTICE SPOMER delivered the opinion of the court:

            We granted the petition of the defendant, Illini Manors, Inc., doing business as
Jerseyville Manor, for leave to appeal the order of the circuit court of Madison County that

denied the defendant's motion to dismiss or, in the alternative, to transfer this cause to Jersey

County on the basis of forum non conveniens. For the reasons set forth below, we affirm.

            The facts necessary for our disposition of this appeal are as follows. On December,
31, 2003, the plaintiff, James Wilton, filed a complaint in the circuit court of Madison

County, alleging that the decedent, Bernice Wilton, had sustained injuries and damages while
in the care of Jerseyville Manor, a nursing home owned by the defendant and licensed by the

Illinois Department of Public Health under the Nursing Home Care Act (210 ILCS 45/3-101
et seq. (West 2002)), to provide nursing home care to the public. The complaint alleges that

the injuries caused by the defendant while the decedent was in the care of Jerseyville Manor
ultimately led to her death. Jerseyville Manor is located in Jersey County. The complaint


                                                       1
also establishes that the defendant also owns a nursing home in Madison County. Count I of

the complaint alleges a cause of action under the Illinois Nursing Home Care Act (210 ILCS
45/3-601 (West 2002)). Count II of the complaint alleges a cause of action under the Illinois
Wrongful Death Act (740 ILCS 180/0.01 et seq. (West 2002)).

       On March 1, 2004, the defendant filed a motion to dismiss or, in the alternative, to
transfer venue based on forum non conveniens. The defendant's motion alleged, inter alia,
that the decedent was a resident of Jersey County, that the alleged wrongful acts occurred at a

nursing home located in Jersey County, and that the decedent was treated for her injuries in
Jersey County. The motion further averred that the plaintiff, who is the son of the decedent,

and other relatives of the decedent would be material witnesses and that they all reside in

Jersey County. The defendant's motion was supported by the affidavit of the assistant

administrator for the defendant.
       According to the sworn testimony presented in the affidavit, while a resident of

Jerseyville Manor, the decedent was treated by two physicians, both of whom are Jersey

County residents. The decedent was also treated at Jersey Community Hospital and was a

resident of Jerseyville Nursing and Rehabilitation Center, both of which are located in Jersey
County. Many current and former employees of Jerseyville Manor cared for the decedent.
Based on the last-known addresses of these 38 employees, the affidavit concluded that 18

resided in Jersey County while 5 resided in Madison County. The affidavit concluded that
the remaining current or former employees are dispersed throughout the state, in counties
such as Greene, Macoupin, Sangamon, and Calhoun.

       Written discovery revealed that the decedent died at a nursing home in Madison
County which is not owned by the defendant. As listed by the plaintiff, all the eyewitnesses

to the wrongful acts alleged in the complaint resided in Jersey County. This included two
physicians and the staff of Jersey Community Hospital. It was also revealed in written

                                              2
discovery that the decedent had been transferred to the Rosewood Care Center in Madison

County approximately six weeks prior to her death. Staff members of Rosewood Care Center
were listed as postoccurrence witnesses, as were three doctors who were listed as residing in
Madison County.       After further briefing by the parties, the circuit court denied the

defendant's motion to transfer. We granted the defendant's petition for leave to appeal.
       Section 2-101 of the Code of Civil Procedure, setting out the general venue
requirements, provides:

               "[E]very action must be commenced (1) in the county of residence of any
       defendant who is joined in good faith and with probable cause for the purpose of

       obtaining a judgment against him or her and not solely for the purpose of fixing venue

       in that county[] or (2) in the county in which the transaction or some part thereof

       occurred out of which the cause of action arose." (Emphasis added.) 735 ILCS 5/2-
       101 (West 2002).

       The Illinois Supreme Court has recently reiterated and reemphasized the fact that the

forum non conveniens doctrine gives courts discretionary power that should be exercised only

in exceptional circumstances when the interests of justice require a trial in a more convenient
forum. Langenhorst v. Norfolk Southern Ry. Co., No. 99924, slip op. at 9 (March 2, 2006)
(citing First American Bank v. Guerine, 198 Ill. 2d 511, 520 (2002)). In most instances, the

plaintiff's choice of forum will prevail, provided that venue is proper and the inconvenience
factors attached to that forum do not greatly outweigh the plaintiff's substantial right to try
the case in the chosen forum. Langenhorst, slip op. at 10 (relying on Guerine, 198 Ill. 2d at

520). Otherwise, the application of the doctrine to intrastate transfers results in a "frustrating
litigation quagmire" consisting of a " 'battle over minutiae.' " Guerine, 198 Ill. 2d at 519

(citing and quoting Peile v. Skelgas, Inc., 163 Ill. 2d 323, 335 (1994)). This is especially true
when adjoining counties are involved, where the travel distances for likely witnesses are

                                                3
minimally different, and considering that today we are connected by interstate highways,

bustling airways, telecommunications, and the world wide web. Langenhorst, slip op. at 16
(relying on Guerine, 198 Ill. 2d at 525).
       The Langenhorst court explained that the distinction between Guerine and Dawdy v.

Union Pacific R.R. Co., 207 Ill. 2d 167 (2003), is that in Dawdy, the Illinois Supreme Court
found that the trial court had abused its discretion in refusing to transfer the case, because the
forum county had no significant ties to the case and none of the witnesses resided in the

plaintiff's choice of forum. Langenhorst, slip op. at 12. In contrast, the Illinois Supreme
Court in Guerine found that the trial court had abused its discretion in transferring the cause,

because both the forum and transferee counties had ties to the case and the witnesses were

scattered throughout several counties in the state, as well as in other states. Langenhorst, slip

op. at 13. Although the Dawdy court emphasized the principle that when the plaintiff is not a
resident of the chosen forum and the events giving rise to the litigation did not occur there,

the plaintiff's choice is given less deference, the Langenhorst court clarified that even if the

plaintiff's choice is given less deference, absent factors strongly favoring a transfer, the

plaintiff's substantial interest in choosing the forum where his or her rights will be vindicated
should rarely be disturbed. Langenhorst, slip op. at 17.
       Following the Illinois Supreme Court's reasoning in Langenhorst, we must find that

the balance of private- and public-interest factors does not strongly favor a transfer to Jersey
County, because the defendant cannot show that there is "no connection" to Madison County,
that the defendant or witnesses would be inconvenienced by a trial in Madison County, that a

trial would be impractical in Madison County, or that it would be unfair to burden the
citizens of Madison County with a trial in this case. See Langenhorst, slip op. at 16-17.

Here, as in Langenhorst, no affidavits have been filed stating that Madison County would be
an inconvenient forum for any of the witnesses. See Langenhorst, slip op. at 15. The trial

                                                4
witnesses are dispersed among several counties and other states, and many will be required to

travel regardless of the place of the trial. See Langenhorst, slip op. at 15. The defendant is a
resident of Madison County and operates a nursing home in Madison County. See
Langenhorst, slip op. at 16 (citing section 2-102(a) of the Code of Civil Procedure (735 ILCS

5/2-102(a) (West 2000))). Because we are bound by the Langenhorst decision, absent a
strong showing of actual inconvenience, a circuit court's decision to deny a motion to transfer
for forum non conveniens should not be disturbed, even if there is a "more appropriate

forum" based on "where the cause of action arose." See Langenhorst, slip op. at 18. If a shift
in focus is needed, from inconvenience to the more appropriate forum based on where the

cause of action arose, that shift will have to come from the legislature in the form of an

amendment to the venue statute.

       For the reasons set forth above, we conclude that the circuit court did not abuse its
discretion in denying the defendant's motion to transfer this cause to Jersey County based on

the doctrine of intrastate forum non conveniens. The order of the circuit court is affirmed.



       Affirmed.


       DONOVAN and McGLYNN, JJ., concur.




                                               5
                                        NO. 5-04-0590
                                           IN THE

                              APPELLATE COURT OF ILLINOIS
                                  FIFTH DISTRICT
___________________________________________________________________________________
      JAMES E. WILTON, as Special Administrator ) Appeal from the
      and Representative of the Estate of       ) Circuit Court of
      Bernice Wilton, Deceased,                 ) Madison County.
                                                )
            Plaintiff-Appellee,                 )
                                                )
      v.                                        ) No. 03-L-2102
                                                )
      ILLINI MANORS, INC., d/b/a JERSEYVILLE )
      MANOR,                                    ) Honorable
                                                ) A. A. Matoesian,
            Defendant-Appellant.                ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:   April 5, 2006
___________________________________________________________________________________

Justices:         Honorable Stephen L. Spomer, P.J.
                 Honorable James K. Donovan, J., and
                 Honorable Stephen P. McGlynn, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Dennis E. Rose, Georgiann Oliver, Donovan, Rose, Nester & Joley, P.C., 8 East
for              Washington Street, Belleville, IL 62220-2190
Appellant
___________________________________________________________________________________
Attorneys        Gail G. Renshaw, Bradley M. Lakin, The Lakin Law Firm, P.C., 300 Evans Avenue,
for              P.O. Box 229, Wood River, IL 62095-0229; Charles W. Chapman, Charles W.
Appellee         Chapman, Chartered, 300 Evans Avenue, P.O. Box 229, Wood River, IL 62095-0229
___________________________________________________________________________________